Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19         PageID.1077    Page 1 of 30



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 MONIQUE GRIMES, as Personal
 Representative of the Estate of
 DAMON GRIMES, Deceased,

         Plaintiff,                             Case No. 17-cv-12860
 v                                              Hon. Gershwin A. Drain
                                                  consolidated with
 TROOPER MARK BESSNER,                          Case No. 17-cv-13580
 TROOPER ETHAN BERGER, and
 SGT. JACOB LISS,

         Defendants.

 GEOFFREY N. FIEGER (P30441)                    MARK E. DONNELLY (P39281)
 JAMES J. HARRINGTON, IV (P65351)               JOHN F. FEDYNSKY (P65232)
 GINA U. PUZZUOLI (P37992)                      Assistant Attorneys General
 Fieger, Fieger, Kenney & Harrington, P.C.      Attorneys for Defendants
 Attorneys for Plaintiff                        Civil Litigation, Employment &
 19390 West 10 Mile Road                        Elections Division
 Southfield, MI 48075                           P.O. Box 30736
 (248) 355-5555                                 Lansing, MI 48909
                                                 (517) 373-6434


     PLAINTIFF MONIQUE GRIMES, AS PERSONAL REPRESENTATIVE
                OF THE ESTATE OF DAMON GRIMES’
                  FIRST AMENDED WITNESS LIST

         NOW       COMES    Plaintiff,   MONIQUE       GRIMES,     AS      PERSONAL

 REPRESENTATIVE OF THE ESTATE OF DAMON GRIMES, by and through

 her attorneys, FIEGER, FIEGER, KENNEY & HARRINGTON, P.C., and states

 that she may call the following witnesses at the time of trial:




 {00677807.DOCX}
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19      PageID.1078   Page 2 of 30



       1.    Monique Grimes;

       2.    Defendant Mark Bessner;

       3.    Defendant Ethan Berger;

       4.    Defendant Jacob Liss

       5.    John Hughes;

       6.    Dezjanai Grimes;

       7.    Destiny Grimes;

       8.    Dezanique Grimes;

       9.    MoToya Jones;

       10.   Steve Cajar;

       11.   DQoune Gantt;

       12.   Terronica Logan;

       13.   Charnasia Jones;

       14.   Sierra Hall;

       15.   Ameia McBride;

       16.   Shakirah Sims;

       17.   Gail Wiley;

       18.   Duane Campbell;

       19.   Shyrel Denise Powell;




                                    {00677807.DOCX}   2
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19        PageID.1079    Page 3 of 30



       20.    Any and all teachers, administrators, counselors, parapros, assistants,

 employees, staff and/or representatives of Michigan Collegiate Middle School &

 High School, including, but not limited to:

                   a.       Records Custodian;

                   b.       Vergil Smith;

                   c.       Russell Woodruff;

                   d.       Mrs. Walter;

                   e.       Mrs. Fodder;

       21.    Any and all past and present officers, troopers, lieutenants, sergeants,

 investigators, technicians, employees, staff and/or representatives of the Michigan

 State, including, but not limited to:

                  a. Records Custodians;

                  b. Trooper Ethan Berger;

                  c. Trooper Mark Bessner;

                  d. Sgt. Jacob Liss;

                  e. Trooper Lt. Shannon Banner;

                  f. Lt. Twana Powell;

                  g. Lt. Joseph Brodeur;

                  h. Lt. James Smiley;

                  i. Lt. Thomas DeClercq;




                                     {00677807.DOCX}   3
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19     PageID.1080   Page 4 of 30



               j. Cpt. Gregory Zarotney;

               k. Inspector Matt Bolger;

               l. Sgt. Derek Barker;

               m. Lt. Kevin Rod;

               n. Sgt. Barry Schrader;

               o. Lt. Ken Lilg;

               p. Sgt. Duffy;

               q. Cpt. Monica Yesh;

               r. Lt. Shannon Sims;

               s. Officer Ewald;

               t. Lt. Michael Dillon;

               u. Lt. Gregory Morenko;

               v. Trooper Michael Floyd;

               w. Trooper John Kuhn;

               x. Trooper Jay Morningstar;

               y. Lt. Nathaniel McQueen;

               z. Sgt. Andrea Barber;

               aa. Trooper Chris Kurish;

               bb.Trooper Jeff Rucinski;

               cc. Trooper Jordan Walker;




                                   {00677807.DOCX}   4
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19     PageID.1081   Page 5 of 30



               dd.Officer Brown;

               ee. Officer Lisa Rish;

               ff. Inspector Phil Menna;

               gg.Inspector Lynne Huggins;

               hh.Trooper Jordan Walker;

               ii. Lt. Vicki Johnson;

               jj. Trooper Scalici;

               kk.Trooper David Beliestri;

               ll. Trooper Christopher Clark;

               mm.      Trooper Javon Strickland;

               nn.Trooper Jeffrey Rowinski;

               oo.Trooper Jerad Owens;

               pp.Sgt. Dan Martin;

               qq.Lt. Denise Powell;

               rr. Sgt. Roger Hunt;

               ss. Cpt. Thomas Deasy;

               tt. Inspector Emmit McGowan;

               uu.Lt. Charlie Resum;

               vv.Sgt. Chad Dana;

               ww.      Sgt. Kevin Dolan;




                                   {00677807.DOCX}   5
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19    PageID.1082   Page 6 of 30



               xx.Trooper Justin Boczkasa;

               yy. Trooper Travis Hop;

               zz. Sgt. Joseph White;

               aaa.      Lt. Julie Busch;

               bbb.      Inspector Elvira Chapman;

               ccc.      Sgt. Larson;

               ddd.      Lt. Ray Collins;

               eee.      Col. W. Thomas Sands;

               fff. Inspector Jim Wolf;

               ggg.      Inspector John Card;

               hhh.      Cpt. Chris Stolicker;

               iii. Lt. James Grady;

               jjj. Sgt. Tannischa McCallum;

               kkk.      Lt. Patrick Roti;

               lll. Trooper David Jefferies;

               mmm.      Trooper Jonathan Meyer;

               nnn.      Trooper Christopher Kurish;

               ooo.      Sgt. Dan Martin;

               ppp.      Trooper Brennan Kelly;

               qqq.      Lt. Christopher Croley;




                                  {00677807.DOCX}   6
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19      PageID.1083   Page 7 of 30



               rrr. Lt. James Jarrett;

               sss.      Trooper John Beafore;

               ttt. Lt. Jason Nemecek;

               uuu.      Lt. Michael McCarthy;

               vvv.      Trooper Torres MacLean;

               www.      Trooper Jonathan Henry;

               xxx.      Trooper Neil Donohue;

               yyy.      Trooper Michael Klenner;

               zzz.      Sgt. Todd Poppena;

               aaaa.     Lt. Mardella Horhn;

               bbbb.     Sgt. Rebecca MacArthur;

               cccc.     Sgt. Michael Zarate;

               dddd.     Trooper Michael Klenner;

               eeee.     Lt. Jeremy Brewer;

               ffff.     Sgt. Angela Hunt;

               gggg.     Lt. Michael Shaw;

               hhhh.     Lt. Rick Sekley;

               iiii.     Sgt. Hickok;

               jjjj.     Sgt. Scott Singleton;

               kkkk.     Sgt. Jeff Frasier;




                                    {00677807.DOCX}   7
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19    PageID.1084   Page 8 of 30



               llll.    Sgt. James Bundshuh;

               mmmm. Trooper Fahad Qureshi;

               nnnn.    Cpt. Beth Clark;

               oooo.    Sgt. James Young;

               pppp.    Trooper Michael Sherry;

               qqqq.    Trooper Matthew Unterbrink;

               rrrr.    Trooper Evan Rzeppa;

               ssss.    Trooper Brandon Maletta;

               tttt.    Trooper Jordan Enders;

               uuuu.    Sgt. Kevin Lucidi;

               vvvv.    Lt. Richard Sanchez;

               wwww. Trooper Diondre Doaks;

               xxxx.    Sgt. Tracey Walton;

               yyyy.    Lt. Jeff Amley;

               zzzz.    Lt. Mark Goff;

               aaaaa.   Technician Amanda Roberts;

               bbbbb.   Scientist Kathleen Szczegielniak;

               ccccc.   Forensic Scientist Karl Suni;

               ddddd.   Forensic Scientist Michelle Ponschike;

               eeeee.   Lt. Nicole Bock;




                                 {00677807.DOCX}   8
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19   PageID.1085   Page 9 of 30



               fffff.   Scientist Kristy Skedat;

               ggggg.   Sgt. Corriveau;

               hhhhh.   Dispatcher Carrie Sylvester;

               iiiii.   Trooper Jeffrey Frazier;

               jjjjj.   Lt. Aric Dowling;

               kkkkk.   Sgt. Diggs;

               lllll.   Trooper Armin Harba;

               mmmmm.         Tammy Mans, Human Resources;

               nnnnn.   Trooper Maetta;

               ooooo.   Lt. Benjamin Garrison;

               ppppp.   Sgt. Al Neal;

               qqqqq.   Trooper Pearson;

               rrrrr.   Trooper Joel Kuhn;

               sssss.   Commander Kriste Etue;

               ttttt.   Cpt. Decker

               uuuuu.   Trooper Nolan Pryzbello;

               vvvvv.   Trooper Angela Bean;

               wwwww.         Dispatcher Rebecca Carcone Cook

               xxxxx.   Trooper Dave Skeans;

               yyyyy.   Charlene R. Gilbert Warner;




                                 {00677807.DOCX}   9
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19      PageID.1086    Page 10 of 30



                 zzzzz.    Trooper Mike Sherry;

                 aaaaaa. Sgt. Tracey Walton;

                 bbbbbb. Trooper Brandon Maletta;

                 cccccc. Trooper Jeremy Cupp;

                 dddddd. Trooper Lisa Smith;

                 eeeeee. Dispatcher Jeff Polny

                 ffffff.   James Deline;

                 gggggg. Lt. Nicole Bock;

                 hhhhhh. Trooper Marc Bonneau;

                 iiiiii.   Trooper Terry;

                 jjjjjj.   Analyst Casey Wyzlik;

                 kkkkkk. Detective Jeff Frasier;

                 llllll.   Lt. Aimee Maike


                 mmmmmm.         Sgt. Paul Warner;

                 nnnnnn. Sgt. Peil;

                 oooooo. Chaplin O’Mire

       22.   Any and all past and present officers, troopers, lieutenants, sergeants,

 investigators, technicians, employees, staff and/or representatives of the Detroit

 Police Department, including, but not limited to:

             a. Police Chief James Craig;


                                   {00677807.DOCX}   10
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19       PageID.1087   Page 11 of 30



             b. Detective Enrique Jackson;

             c. Supervisor Paul A. Warner;

             d. Investigator Lance Sullivan;

             e. Investigator Joshua E. Davis;

             f. Supervisor Marc J. DeLuca;

             g. Officer Hamad/Amad Abed;

             h. Officer Daron Zhou;

             i. Officer Calvin Wilson;

             j. Officer Owen Hall;

             k. Supervisor Regina J. Allen;

             l. Officer Sequoia Turner;

             m. Officer Dejonte Rice;

             n. Officer Dejon Terice;

             o. Officer Nicholas Haupt;

             p. Sgt. Lawrence Addison;

             q. Officer Emily Stephenson;

             r. Officer Aubrey Wade;

             s. Officer Joseph Borkowski;

             t. Officer Kimberly Buckner;

             u. Officer J. Drake;




                                    {00677807.DOCX}   11
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19         PageID.1088   Page 12 of 30



               v. Officer Jalen Williams;

               w. Officer Cameron. Boersma;

               x. Officer L. Wilson;

               y. Sgt. Todd Ebby;

               z. Lt. Jamar Rickett (DPD Communications);

               aa. Officer Jeffrey Hahn (DPD Force Unit);

       23.     Any and all past and present prosecutors, employees, staff and/or

 representatives of the Wayne County Prosecutor’s Office, including, but not

 limited to:

               a. Records Custodian;

               b. Matthew Penny, Esq.;

               c. Maria Miller, Esq.;

               d. Sara Young, Esq.;

               e. James Gonzalez, Esq.

               f. Faith Aminiak, Esq.

               g. Robert Agacinski;

               h. Robert Donaldson, Esq.

       24.     Any and all past and present doctors, nurses, technicians, employees,

 staff and/or representatives of St. John Hospital and Medical Center, including, but

 not limited to:




                                      {00677807.DOCX}   12
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19         PageID.1089   Page 13 of 30



              a. Records Custodian;

              b. Amrita Vempati, M.D.;

              c. Stacy Jutzy, R.N.;

              d. Jennifer DeStross, R.N.;

              e. Anne Harris-Holmes, RN.;

              f. Jen D., R.N.;

              g. Junior Resident, Dr. El-Shazly;

       25.    Any and all past and present doctors, technicians, assistants,

 investigators, employees, staff and/or representatives of the Wayne County

 Medical Examiner’s Office, including, but not limited to:

              a. Records Custodian;

              b. David Moons, M.D., Ph.D.;

              c. Carl J. Schmidt, M.D.;

              d. Sarah Avedschmidt, M.D.;

              e. Tech Donovan Harden;

              f. Reginald Harvel;

              g. Jerrail Mantiv;

       26.    Any and all past and present laboratory technicians, scientists,

 doctors, nurses, employees, staff and/or representatives of NMS Labs, including,

 but not limited to:




                                      {00677807.DOCX}   13
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19     PageID.1090   Page 14 of 30



             a. Records Custodian;

             b. Robert Middleberg, Ph.D.;

             c. Daniel Isenschmid, Ph.D.;

       27.   Any and all past and present employees, staff and/or representatives

 of Compassion Funeral Home, including, but not limited to:

             a. Records Custodian;

             b. Bishop Ruffin;

       28.   Samuel Sanders;

       29.   Deborah Crall;

       30.   Nurse S. Jethzu;

       31.   Regional Communications Center Unit Manager Juiwana Pickett;

       32.   Dr. Janka;

       33.   Dispatcher McDaniels;

       34.   Dispatcher Haynesworth;

       35.   Dispatcher Kenyon;

       36.   Cynthia R. Stockard (Children’s Advocacy Center);

       37.   Mike Hale;

       38.   Jordan Walker;

       39.   Amanda Michelle;

       40.   Nate Johnson;




                                  {00677807.DOCX}   14
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19        PageID.1091   Page 15 of 30



       41.    Any and all past and present employees, staff and/or representatives

 of Full Throttle Sports, including, but not limited to:

              a. Records Custodian;

              b. Doug Sandberg (Full Throttle Sports);

              c. Technician Chad Cook (Full Throttle Sports);

       42.    Any and all past and present employees, staff and/or representatives

 of Area Towing, including, but not limited to:

              a. Records Custodian;

              b. Dan Darga;

              c. Shane Anders;

              d. Dave Kovacs;

       43.    Any and all past and present employees, staff and/or representatives

 of Canfield Equipment, including, but not limited to:

              a. Records Custodian;

       44.    Sheena Edwards;

       45.    Witnesses identified by Sheena Edwards;
              a.     Darnell;
              b.     Javier;
              c.     Joseph;
              d.     Joi;
              e.     Javier’s brother;

       46.    Ariel Lassiter;




                                     {00677807.DOCX}   15
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19      PageID.1092    Page 16 of 30



       47.   Forrest Harvey

       48.   Arial Hauser;

       49.   Demond Williams;

       50.   John Harris;

       51.   Lella Jackson;

       52.   Joseph Fields;

       53.   Chuane Fields;

       54.   Toshanda Williams;

       55.   Jose Merditaj;

       56.   Marquitta Brown;

       57.   Javerer Bonnor;

       58.   Kenneth Bonnor;

       59.   Sharel Smith;

       60.   Tiyon Roberts;

       61.   Mrs. Sullivan;

       62.   Jonathan Usher;

       63.   L.C. Williams;

       64.   All potential witnesses identified in police reports, including, but not

       limited to: Lillian C. Hannah, Lionel James Moss, Lowanna Bostick, Diane




                                  {00677807.DOCX}   16
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19     PageID.1093   Page 17 of 30



       Whitly, Kevin DeWayne Graham, Ronda Sturdivant, Paris Taylor, Booker

       Jackson, Brenda Morgan and Robert Koyl.

       65.   Diane Walton;

       66.   Levi Jones;

       67.   Sarah Griffith;

       68.   Courtney Griffith;

       69.   Lynol Moss;

       70.   Kevin Graham;

       71.   Robert Koyl;

       72.   Ms. Moran;

       73.   Kierra Evans;

       74.   Lillian Hannah;

       75.   Diamond Davis;

       76.   William Hunter;

       77.   Edward Varner;

       78.   Calvin Carter;

       79.   Donald Nowak;

       80.   Sharelle Brooklyn;

       81.   Michelle Brooklyn;

       82.   Diana Wilkerson;




                                  {00677807.DOCX}   17
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19      PageID.1094   Page 18 of 30



       83.   Melissa Walker;

       84.   Joseph Fields;

       85.   Douglas Moran;

       86.   Brenda Cooper;

       87.   Doreen Thomas;

       88.   William Thomas;

       89.   Henry Coker;

       90.   Chalise Sawyer;

       91.   Mr. Don Hedgesreth;

       92.   Ms. Dunnigan;

       93.   Walter Martin;

       94.   Janice Jimmerson;

       95.   Darryl Jimmerson;

       96.   Satoya Jimmerson;

       97.   Stephanie Browning;

       98.   Melvin Rogers;

       99.   Janice McCoy;

       100. Da’von Gibbons;

       101. Da’vier Gibbons;

       102. Mary Gibbons;




                                   {00677807.DOCX}   18
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19    PageID.1095   Page 19 of 30



       103. Denise Bork;

       104. Robert Bork;

       105. Tammie Boyd;

       106. Larry Bowen;

       107. Rhonda Hill;

       108. Vandrie Dean;

       109. Javier Bonner;

       110. Kenneth Bonner;

       111. Nkechi Eggleston;

       112. Shaterrica Eggleston;

       113. Debra Cole;

       114. Ashley Snider;

       115. Brian Fitch;

       116. Tanisha Edwards;

       117. Ebbie Edwards;

       118. Teco Green;

       119. Alexandra Hart;

       120. Melissa Monique;

       121. Marcus Hatcher;

       122. Kendra Smith;




                                 {00677807.DOCX}   19
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19      PageID.1096   Page 20 of 30



       123. Chris Osepchuk;

       124. Mary Guest;

       125. Terrance Jones;

       126. Brenda Morgan;

       127. Lowanna Bostick;

       128. Paris Nicole Taylor;

       129. Booker Jackson;

       130. Rhonda Studivant;

       131. Derek Sims;

       132. Nefititi Carter;

       133. Tavern Colston;

       134. Ervin Colston;

       135. Kevin Gant;

       136. Latayia Robinson

       137. Destiny Robinson;

       138. Danyale Mason;

       139. Christina Quaker;

       140. Marcia Cottledge;

       141. Mario Gray;

       142. Latacia Haythorn;




                                   {00677807.DOCX}   20
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19      PageID.1097   Page 21 of 30



       143. Stephen Ross;

       144. Antoinette English;

       145. Debra Cockerhorn;

       146. Eugene Jubenville;

       147. Kierra Evans;

       148. Anthony Harris;

       149. Darnell Williams;

       150. Green Smith;

       151. Brooklyn Smith;

       152. Nate Gibson;

       153. James Gibson;

       154. Amanda Lupi;

       155. Heather Wielkerowicz;

       156. Candice Kirkland;

       157. Anton Martin-Carter;

       158. Ms. Waters;

       159. Martin Curtis

       160. Any and all past and present fire fighters, first responders, emergency

 medical   technicians,   paramedics,     technicians,   employees,   staff   and/or




                                  {00677807.DOCX}   21
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19        PageID.1098    Page 22 of 30



 representatives of Detroit Fire Department/Detroit EMS, including, but not limited

 to:

               a. Records Custodian;

               b. Any and all responders to the scene whether or not identified on

                  the EMS Run Sheet for the subject incident involving Damon

                  Grimes;

       161. Any and all past and present officers, employees, staff, and/or

 representatives of the Michigan Department of Corrections, including, but not

 limited to:

               a. Dep. Warden Tellz;

               b. Mgt. Jimmy Waters;

       162. Any and all past and present officers, employees ,staff and/or

 representatives of the Detroit Detention Center, including, but not limited to:

               a. Records Custodian;

               b. Abraham Peraza;

       163. Any and all past and present employees, staff and/or representatives

 of Forensic Failure Engeineering & Scientific Counseling, including, but not

 limited to:

               a. Records Custodian;

               b. Darko Babic, MS;




                                    {00677807.DOCX}   22
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19           PageID.1099   Page 23 of 30



       164. Any and all past and present employees, staff and/or representatives

 of Axon Corporation, including, but not limited to:

              a. Records Custodian;

              b. Bryan Chiles;

       165. Any and all past and present employees, staff and/or representatives

 of Olympia Coney Island, including, but not limited to:

              a. Records Custodian;

       166. Any and all past and present employees, staff and/or representatives

 of LIJBS Towing, including, but not limited to:

              a. Records Custodian;

              b. Barry White;

       167. Jamal Carver;

       168. Any and all officers, deputies, state troopers, paramedics, medical

       staff and/or personnel who had involvement in this incident in any manner;

       169. Any and all officers, deputies, troopers, prosecutors, investigators,

       administrators who investigated the incident;

       170. Any and all individuals named in police reports, documents, witness

       lists, internal affairs investigations relating to this incident;




                                     {00677807.DOCX}   23
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19      PageID.1100   Page 24 of 30



       171. Any and all witnesses called to testify at the criminal trial and/or any

       criminal proceedings against Defendant Bessner and/or any Defendant

       herein;

        172. All doctors, nurses, therapists, assistants, technicians, employees who

           had contact with Damon Grimes;

       173. Any and all witnesses, including but not limited to, teachers,

       neighbors and/or friends of the Grimes Family;

       174. Keeper of the Records:

             a.    Michigan State Police;
             b.    Attorney General’s Office/State of Michigan;
             c.    Michigan State Police Troopers’ Association;
             d.    Detroit Police Department;
             e.    Wayne County Prosecutor’s Office;
             f.    Wayne County Medical Examiner’s Office;
             g.    Wayne County Circuit Court;
             h.    Michigan Department of Corrections;
             i.    Detroit Detention Center;
             j.    Compassion Funeral Home;
             k.    St. John Hospital & Medical Center;
             l.    Detroit Fire Department/EMS;
             m.    Forensic Failure Engineering & Scientific Counseling;
             n.    Canfield Equipment Company;
             o.    Area Towing;
             p.    Michigan Collegiate Middle and High School;
             q.    Canton Police Department;
             r.    AXON Corporation;
             s.    Fisheye Camera;
             t.    Full Throttle Motor Sports;
             u.    Any and all police departments that have employed Defendants;
             v.    Any and all physicians, nurses, technicians and/or health
                   professionals who rendered care to Damon Grimes;
             w.    Any and all cell phone providers, including, but not limited to


                                  {00677807.DOCX}   24
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19      PageID.1101      Page 25 of 30



                    AT&T, Verizon, Sprint, and/or T-Mobile;
             x.     Any and all custodians of photographs, surveillance video, cell
                    phone video, audio recordings, video recordings and the like;
             y.     SE CID Livonia;
             z.     Kids Talk;
             aa.    Olympia Coney Island;
             bb.    LIJBS Towing;
             cc.    All others made known through discovery;
             dd.    Any Keeper of the Records listed by Defendants.

             175. Any and all inmates at Wayne County Jail who have knowledge

       and/or information relating to Defendant Bessner’s incarceration;

             176. Additional medical experts to be named;

             177. Additional psychological experts to be named;

             178. All witnesses listed by Defendants:

             179. Any witnesses made known through further discovery or

       otherwise;

             180. All witnesses named in police reports, jail records, court

       records, medical records, psychological treatment records, and any other

       records;

             181. Gerald Shiener, M.D. (Potential Psychiatry Expert);

             182. Werner Spitz, M.D. (Forensic Pathologist/Toxicologist Expert);

             183. Michael Baden, M.D. (Potential Expert – Forensic Pathologist);

             184. Rany Abirashed, M.D. (Potential Expert – Neurology);

             185. Jeff Victoroff, M.D. (Potential Expert – Neurology);




                                   {00677807.DOCX}   25
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19                PageID.1102          Page 26 of 30



             186. Michael Thompson, Ph.D. (Potential Economic Expert);

             187. Nitin Paranjpe, Ph.D. (Potential Economic Expert);

             188. Martin M. Wing, Ph.D. (Potential Economic Expert);

             189. Thomas G. Bereza (Potential Law Enforcement Consultant

       Expert);

             190. W. Ken Katsaris (Potential Law Enforcement Expert);

             191. Thomas Green (Potential Expert – Accident Reconstruction);

             192. Timothy Robbins (Potential Expert – Police Use of Force,

       Police Procedures, Accident Reconstruction);

             193. John     Wiechel,         Ph.D.        (Potential       Expert     –       Accident

       Reconstruction);

             194. Timothy Abbo (Potential Expert – Accident Reconstruction);

             195. Kevin A. Rider, P.D., P.E. (Potential Expert – Human

       Factors/Conspicuity);

             196. Bradley        T.   Cook,       P.E.       (Potential     Expert       –    Human

       Factors/Conspicuity);

             197. Robert         Pachella         (Potential          Expert         –        Human

       Factors/Conspicuity)

             198. Donald J. Decker, CCP (Potential Expert – Crime Scene

       Analysis/Investigation)




                                      {00677807.DOCX}   26
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19            PageID.1103       Page 27 of 30



               199. Charles P. Stephenson (Potential Expert – Crime Scene

       Analysis/Investigation)

               200. Gregg     Stutchman       (Potential      Expert   –    Crime         Scene

       Analysis/Investigation)

               201. R. Paul McCauley (Potential Expert – Forensic Criminology)

               202. Betty Klein, M.D. (Potential Expert – Ophthalmology/Field of

       Vision)

               203. Andrew         Calman,        M.D.         (Potential        Expert      –

       Ophthalmology/Field of Vision)

               204. E.    George    Rosinelli,        Jr.,   M.D.   (Potential     Expert    –

       Ophthalmology/Field of Vision)

               205. Thomas Easley, Ph.D. (Potential Expert – Metallurgy);

               206. Dennis McGarry, Ph.D. (Potential Expert – Metallurgy);

               207. Any and all 30(b)(6) witnesses identified and or deposed in this

       case;

               208. Police Policy and Procedure Experts to be named;

               209. Police Use of Force Experts to be named;

               210. Any and all billers for medical care facilities providing services

       to Plaintiff’s decedent;




                                    {00677807.DOCX}   27
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19         PageID.1104        Page 28 of 30



             211. All witnesses necessary to identify or authenticate any

       documents, records, or things;

             212. All witnesses whose involvement in this case was not known or

       reasonably anticipated at the time of the filing of this Witness List;

             213. Pursuant to MRE 701, Plaintiff reserves the right to elicit

       opinion testimony from witnesses not specifically designated as experts

             214. Agents, employees or custodians of any wrecking or salvage

       yard that may have been involved with any materials related to the disposal

       or care of the vehicles involved in the crash;

             215. Any witness to the crash who may be identified during

       discovery.

             216. All treating, consulting or examining physicians or other health

       care professionals.

             217. Any and all household members, family members, friend and/or

       acquaintances who are aware of the alleged injuries suffered by the Estate

       members.

             218. Any records Custodian or other witness needed to authenticate

       or introduce any exhibit.

             219. Any witness or expert named by Defendants.

             220. Any witness needed for rebuttal or impeachment purposes.




                                    {00677807.DOCX}   28
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19         PageID.1105   Page 29 of 30



              221. Any and all 911 dispatchers, and or any other dispatcher type

       personnel for any and all emergency service providers to include ambulance,

       fire, and police departments.

              222. All persons identified in deposition testimony, discovery

       responses, interrogatory answers, or discovery accomplished through the

       responses to requests to produce.

              223. All witnesses required to authenticate any business record or

       other document, including, but not limited to, the Custodian of Records.

              224. Plaintiff reserves the right to add to or amend this Witness List

       as the need for or efficacy of addition or amendment is revealed in the

       further course of this litigation.


                                   Respectfully Submitted,

                                     /s/James J. Harrington, IV
                                   GEOFFREY N. FIEGER (P30441)
                                   JAMES J. HARRINGTON, IV (P65351)
                                   GINA U. PUZZUOLI (P37992)
                                   Fieger, Fieger, Kenney & Harrington, P.C
                                   Attorneys for Plaintiff
                                   19390 West 10 Mile Road
                                   Southfield, MI 48075
                                   (248) 355-5555
                                   j.harrington@fiegerlaw.com



 Dated: March 22, 2019




                                     {00677807.DOCX}   29
Case 2:17-cv-12860-GAD-EAS ECF No. 94 filed 03/22/19        PageID.1106      Page 30 of 30




                          CERTIFICATE OF SERVICE

        I hereby certify that on March 22, 2019, I electronically filed the foregoing
 paper with the Clerk of the Court using the ECF system which will send
 notification of such filing to all participating attorneys.

                                                /s/James J. Harrington, IV




                                   {00677807.DOCX}   30
